EXHIBIT 10-4-7

TEGNA INC.
DEFERRED COMPENSATION PLAN
RULES FOR POST-2004 DEFERRALS
Restated as of January 1, 2005


Amendment No. 6


Effective December 8, 2015, TEGNA Inc. hereby amends the TEGNA Inc. Deferred
Compensation Plan Rules for Post-2004 Deferrals, restated as of January 1, 2005
(the “Plan”), in the following respects:


1.
The Plan is amended by adding the following new Section 2.12A after the current
Section 2.12:



2.12A
Deferrals of Restricted Stock or Restricted Stock Units by Directors made on or
after December 8, 2015

Effective for Director deferrals made on or after December 8, 2015, a Director
whose fees for a Term may be paid in the form of Restricted Stock or Restricted
Stock Units may elect to defer such Restricted Stock or Restricted Stock Units
in accordance with such guidelines and restrictions as may be established by the
Committee and in accordance with the general terms of this Plan and Section
409A, subject to the following, which shall supersede any provision in the Plan
to the contrary with respect to such deferrals:
(a)
An election to defer Restricted Stock or Restricted Stock Units must be made in
accordance with Section 2.5 of the Plan and Section 409A. The deferral election
may be made for all or a portion of the Restricted Stock or Restricted Stock
Units that would have otherwise been awarded.

(b)
An election to defer Restricted Stock or Restricted Stock Units shall constitute
a direction by the Director to have the Company, in lieu of currently issuing
shares of Restricted Stock or an award of Restricted Stock Units, defer under
this Plan an amount equal to the value of the Restricted Stock or Restricted
Stock Units, subject to the election as determined at the time of the award. The
Restricted Stock or Restricted Stock Units deferred by a Director under this
Plan for a Term shall be credited as units of stock to a separate sub-account
within the Director’s Deferred Compensation Account. The vesting rules that
would have applied to the Restricted Stock or Restricted Stock Unit award that
was deferred





--------------------------------------------------------------------------------

EXHIBIT 10-4-7

under the Plan shall apply to the sub-account attributable to such award.
(c)
Restricted Stock or Restricted Stock Units deferred under the Plan shall be
deemed invested in the TEGNA stock fund during the entire deferral period and
the Director shall not have the right to reallocate such deemed investment to
any of the other investment options otherwise available under the Plan.

(d)
At the time an election to defer Restricted Stock or Restricted Stock Units is
made, the Director shall elect the time and form of payment of such deferral and
earnings thereon in accordance with Section 2.9 of the Plan. Payments shall be
made in shares of Company common stock.

(e)
Any portion of a Director’s Deferred Compensation Account attributable to
deferred Restricted Stock or Restricted Stock Units, whether or not vested,
shall not be available for early withdrawal under Section 2.9(g) of the Plan.

This Section 2.12A shall not apply to or affect deferrals of Restricted Stock
made before December 8, 2015.
2.
Except to the extent amended herein, the Plan remains in full force and effect.



IN WITNESS WHEREOF, TEGNA Inc. has caused this Amendment to be executed by its
duly authorized officer as of December 8, 2015.
                    
 
 
 
 
 
 
 
TEGNA INC.
 
 
 
 
 
 
By:
/s/ Kevin E. Lord                    
 
 
Name:
Kevin E. Lord                     
 
 
Title:
Senior Vice President and Chief Human
 
 
 
Resources Officer                 

                    
                    
    




